Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 

In remarks, applicant argued in substance that (1) the examiner agreed that the proposed amendments overcome the most recent rejection; (2) Nemani fails to describe applying an electrical design current (EDC) threshold from at least two more EDC thresholds for each central processing unit component of the plurality of central processing unit components.

As to point (1), applicant did not amend the claims as purposed during the telephone interview. Therefore, the claim(s) does/do not overcome the prior office rejection(s).

As to point (2), though Nemani does not specifically say EDC (Electrical Design Current) threshold(s), Nemani clearly discloses a peak current threshold. 

What is an Electrical Design Current (EDC) threshold or limit?
The answer of the question is within the background paragraph 0002 provided by the applicant [emphasis added].
[0002] Voltage regulators of computing devices enforce an electrical design current (EDC) limit defining a maximum amount of current that can be drawn within a short time window (e.g., 1-4 ms). When this limit is reached, the voltage regulator implements overcurrent protection to reduce the drawn current, including stalling or deactivating one or more components. This results in a decrease in computer performance.

Nemani discloses:
[0004] Power consuming components on a typical SoC, such as processing components, draw power from a power rail that is supplied by a PMIC and regulated by a voltage regulator. If the processing components request an increase in power supply that causes a current threshold for the voltage regulator to be exceeded, then actions must be taken to avoid exceeding the current threshold. For example, the workload and/or the clock frequency setting of one or more processing components may be reduced in an effort to bring the current of the power supply down to a suitable level to avoid performance degradation and/or outright device failure. Therefore, there is a need in the art for a system and method that optimizes a peak current budget supplied to a SoC from a PMIC. More specifically, there is a need in the art for a system and method that manages a current supply from a PMIC such that user experience is optimized without exceeding a peak current threshold.

[0005] Various embodiments of methods and systems for managing current consumption in a portable computing device (“PCD”) or its equivalent are disclosed. An exemplary method for managing current consumption in a PCD comprises dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator into a plurality of N sub-durations. The current consumption for each sub-duration is monitored and a moving sum of current consumption is calculated for a plurality of past sub-durations. Using the sum of current consumption, the method may determine a current budget for a next sub-duration or next set of consecutive sub-durations. Subsequently, throttling levels of power consuming processing components may be adjusted such that a maximum allowable current consumption over consecutive N sub-durations may be maintained beneath a peak current threshold without unnecessarily sacrificing processing capacity of the processing components. Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components deduced from operating temperatures of the processing components.

[0059] FIG. 2 is a functional block diagram illustrating an exemplary embodiment of a system 99 for peak current management to a system on a chip (“SoC”) 102 in a portable computing device (“PCD”) 100. The PCM module 101 may leverage knowledge of current consumption over recent sub-durations into a voltage regulator 189 to determine a current budget for a next sub-duration and direct a DCVS module 26 to adjust power consumption levels of one or more processing components (such as GPU 182 and CPU 110). Consequently, the quality of service (“QoS”) experienced by the user of a PCD 100 may be optimized as current consumption 

[0064] Returning to the FIG. 2 illustration, the monitor module 114 monitors a signal from one or more current sensors 157B to track power consumption of active components associated with the various rails. In some embodiments, the data tracked by the monitor module 114 may be continuously updated and stored in a database such that historical power consumption levels may be accessed by a PCM module 101 and used to accurately determine an available current budget for a next sub-duration of time. In addition to the current sensors 157B, monitor module 114 may also monitor temperature sensors 157A that may be associated with certain processing components and useful for determining an operating temperature. The monitor module 114 may subsequently communicate with the PCM module 101 to relay the monitored data indicative of active power consumption and operating temperature of processing components residing on the SoC 102. Advantageously, the PCM module 101 may use the monitored data to determine throttling adjustments that are directed to the DCVS module 26 for application. Through application of the throttling adjustments, the PCM module 101 may effectively optimize user experience by maintaining current consumption beneath a peak current threshold associated with the voltage regulator 189 without unnecessarily reducing power consumption.




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Examiner’s explanation: One or more processing components, (i.e., one or more central processing unit components) as shown in Fig. 2, can be Core 0, Core 1, Core 2, and Core 3 (i.e., a central processing unit component) and each one is supplied with a corresponding power rail that is supplied by a PMIC 180 and regulated by a voltage regulator 189. The invention is directed to a peak current management (i.e., not to let a processing component exceed a calculated threshold for a defined time window T, such as 1 microsecond). Thus, the quality of service experienced by the user of the PCD 100 may be optimized as current consumption over a certain time window (comprised of multiple sub-duration, previous and future) is maintained beneath a peak current threshold (i.e., Electrical Design Current (EDC) threshold). The data tracked by the monitor module 114 is continuously updated and stored in a database such that historical power consumption levels nay be accessed by a PCM module 101 and used to accurately determine an available current budget for a next sub-duration of time. Thus, the PCM module 101 can effectively optimize user experience by maintaining current consumption beneath a peak current threshold corresponding to a particular processing component. Thus, one can see that Nemani disclosed method/system does apply an EDC to each processing component (though within a System-On-Chip (SoC), wherein the applicant is not clear if the central processing units are within a package or SoC).

Rejection is maintained as rejected in the prior office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NEMANI et al (US Pub. 2016/00703271; hereinafter NEMANI) in view of Chen et al (US Pub. 2009/01991901; hereinafter Chen).

As per claims 1-2, NEMANI discloses a method of electrical design current throttling, the method comprising: applying, from a plurality of EDC (Electrical Design Current), an EDC threshold to each central processing unit component of a plurality of central processing unit components [abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC].

NEMANI does not specifically disclose regarding component’s priority but it is well known in the art to a computing system to prioritize a component based on its high usage and thus give that component a priority over other components. However, Chen discloses how to prioritize a component based on its current usage data [abstract; para 0012, 0034, 0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.

As per claim 3, Chen discloses wherein generating the current usage data comprises receiving, from a plurality of counters coupled to the plurality of central processing unit components, a plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 4, NEMANI discloses wherein the current usage data comprises, for each central processing unit component, a current consumption value for a time window and an electrical design current throttling value for the time window [para 0024-0025; a time window].

As per claim 5, Chen discloses wherein determining the corresponding priority for each central processing unit of the plurality of central processing unit components comprises applying a plurality of weights to a plurality of values in the current usage data [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 6, Chen discloses wherein each weight of the plurality of weights is based on a type of central processing unit component associated with a corresponding value of the plurality of values and/or an executed operation associated with the corresponding value of the plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 8, NEMANI discloses wherein the plurality of central processing unit components comprise one or more cores of the central processing unit, one or more caches of the central processing unit, and/or one or more core complexes of the central processing unit [para 0018, 0080].


Claims 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. 2009/01991901; hereinafter Chen) in view of NEMANI et al (US Pub. 2016/00703271; hereinafter NEMANI).

As per claim 9, Chen discloses 

[abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch]; 

determining, based on the current usage data, a corresponding priority for each central processing unit component of the plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch].

Though Chen does not specifically disclose regarding an electrical design current (EDC) limit, Chen does discloses a threshold level to maintain a current usage level below this threshold level. However, NEMANI clearly discloses an apparatus for electrical design current throttling [abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.


As per claim 16, Chen discloses 

generating current usage data for a plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch]; 

determining, based on the current usage data, a corresponding priority for each central processing unit component of the plurality of central processing unit components [abstract; para 0012, 0034, 0043; a prefetch engine (PE) monitors activity within a data processing system and dynamically updates the priority of the first prefetch stream based on the activity (or lack thereof); the PE determines when to throttle prefetching, based on the current usage level of resources relevant to completing the prefetch].

[abstract; Fig. 5, 7; para 0004-0005, 0018, 0021, 0023-0027, 0059-0061, 0064-0068, 0093-0094; managing current consumption in a PCD (Portable Computing Device) comprises a PMIC (Power Management Integrated Circuit) and dividing a duration of time associated with a maximum allowable current consumption through a voltage regulator; subsequently, throttling levels of power consuming processing components are adjusted such that a maximum allowable current consumption over consecutive N sub-durations are maintained beneath a peak current threshold; a peak current management (PCM) module seeks to monitor and manage a current level in view of a peak current budget in an effort to optimize power usage by processing components on a SoC]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to throttling a processing component as needed to maintain a current usage level at a level below a threshold level.


As per claims 10 and 17, Chen discloses wherein generating the current usage data comprises receiving, from a plurality of counters coupled to the plurality of central processing unit components, a plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage; para 0036; In one embodiment, the priority is implemented as a saturating counter].

As per claims 11 and 18, NEMANI discloses wherein the current usage data comprises, for each central processing unit component, a current consumption value for a time window and an electrical design currency throttling value for the time window [para 0024-0025; a time window].

As per claims 12 and 19, Chen discloses wherein determining the corresponding priority for each central processing unit of the plurality of central processing unit components comprises applying a plurality of weights to a plurality of values in the current usage data [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claims 13 and 20, Chen discloses wherein each weight of the plurality of weights is based on a type of central processing unit component associated with a corresponding value of the plurality of values and/or an executed operation associated with the corresponding value of the plurality of values [abstract; para 0012, 0034, 0043; 00-little usage, 01-some usage, 10-lots of usage, 11-heavy usage].

As per claim 15, NEMANI discloses wherein the plurality of central processing unit components comprise one or more cores of the central processing unit, one or more caches of the central processing unit, and/or one or more core complexes of the central processing unit [para 0018, 0080].



Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Short summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20160240193 discloses in an embodiment, a system on chip (SOC) may include one or more central processing units (CPUs).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.